1 U.S. 69 (1782)
1 Dall. 69
WILCOX et al,
versus
HENRY.
Supreme Court of United States.

*71 Lewis and Wilson for the plaintiffs  Bradford and Ingersol for the defendant.
The CHIEF JUSTICE delivered a charge to the jury of the following purport.
M`KEAN, C.J.
As the council or both sides have quoted many cases, but have not appealed to the court for their opinion on the different points of law, the jury must take the whole together, and form their own judgment upon the subject.
When the British army evacuated Philadelphia, there was a debate in Congress, whether all the property found in the city, and belonging to the king of Great Britain, or any of his subjects, should appertain to the United States, or to the State of Pennsylvania only. It was at length agreed, however, that all public property, such as cannon, artillery, &c. should belong to the United States, and the private property of individuals, should belong to the State of Pennsylvania.
An alien enemy has no right of action whatever during the war; but by the law of nations, confirmed by universal usage, at the end of the war, all the rights and credits, which the subjects of either power had against the other, are revived; for, during the war, they are not extinguished, but merely suspended. If, also, a conquered country is ceded. the old possessors are entitled to their estates; and when any country is conquered, the possessors are not deprived of their estates, but only change their matters. This is clearly the case between two independent powers; but how will the case be between this country and Great Britain at the close of the war? Why, had we been conquered, our lives and all our property would have been the forfeit; but even as the business now stands, the subjects of Great Britain may, perhaps, claim a revival of the debts due to them from the Citizens of America, whilst we, by their acts of parliament, are debarred of the like privilege.
His hard that the people of America should, during the war, receive *72 continental money for specie, and, at the end of it, be deprived of the debts due to them from abroad, whilst they are obliged to pay the debts due from them to British subject. Unless some care is taken, this may be the case I would hope, therefore, that the assemblies of the different states will think seriously of it, and, with a view it may be attended to, I have given this hint upon the present public occasion.
With respect to the case before the court, the CHIEF JUSTICE seemed strongly with the plaintiffs, and the jury found a verdict for them accordingly.